Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al., US 2014/0231891.
Regarding claim 1, Basker teaches (figs. 1-9 and related text) a device, comprising: fins (206) patterned in a wafer/substrate (202), wherein the fins have a uniform length L (fig. 2A); a gate (214) disposed over a portion of the fins (206) that serves as a channel region of the device (fig. 7); source and drain regions (220), offset from the gate (214) by spacers (218), disposed over and directly contacting both a top and sidewalls of the fins (206) extending laterally out from under the gate (214, fig. 9) and spacers (218). 
Regarding claim 5, Basker teaches the wafer (202) is a bulk semiconductor wafer/substrate ([0027]).  
Regarding claim 6, Basker teaches the bulk semiconductor wafer is selected from the group consisting of: a bulk silicon (Si) wafer [0027]. 
Regarding claim 7, Basker teaches the wafer is a semiconductor-on-insulator (SOI) wafer [0027].  
Regarding claim 8, Basker teaches the SOI wafer comprises an SOI layer comprising a semiconductor selected from the group consisting of: Si [0027].  
Regarding claim 9, Basker teaches a fin field-effect transistor (finFET) device ([0034]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basker.
Regarding claims 2-4, Basker does not explicitly teach the uniform length L varies by less than about 2% from fin-to-fin, the fins have a width of from about 10 nm to about 20 nm and ranges therebetween or the fins have a width of from about 2 nm to about 15 nm and ranges therebetween.  
Parameters such as length and width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust fin length/width as claimed in the structure of Basker in order make a finfet.
Regarding claim 10, Basker teaches (figs. 1-9 and related text) a finFET device [0034], comprising: fins patterned in a wafer/substrate, wherein the fins (206) have a uniform length L that varies, gate (214) disposed over a portion of the fins (206) that serves as a channel region of the device (fig. 9); and source and drain regions (220), offset from the gate (214) by spacers (218), disposed over and directly contacting both a top and sidewalls of portions of the fins (206) extending laterally out from under the gate and the spacers (fig. 9).
 Basker does not explicitly teach that L that varies by less than about 2% from fin-to-fin. 
Parameters such as length of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust fin length as claimed in the structure of Basker in order make a finfet.
Regarding claims 11-12, Basker does not explicitly teach the fins have a width of from about 10 nm to about 20 nm and ranges therebetween or a width of from about 2 nm to about 15 nm and ranges therebetween.
Parameters such as length and width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust fin length/width as claimed in the structure of Basker in order make a finfet.
Regarding claim 13, Basker teaches the wafer/substrate is a bulk semiconductor wafer [0027].  
Regarding claim 14, Basker teaches the bulk semiconductor wafer is selected from the group consisting of: a bulk Si wafer/substrate [0027]. 
Regarding claim 15, Basker teaches the wafer/substrate is an SOI wafer [0027]. 
 Regarding claim 16, Basker teaches the SOI wafer/substrate comprises an SOI layer comprising a semiconductor selected from the group consisting of: Si [0027]. 
Regarding claim 17, Basker teaches (figs. 1-9 and related) a finFET device, comprising: P201801233US0215fins (206) patterned in a wafer/substrate, wherein the fins (206) have a uniform length; a gate (214) disposed over a portion of the fins (206) that serves as a channel region of the device; source and drain regions (220), offset from the gate by spacers (218), disposed over and directly contacting both a top and sidewalls of portions of the fins extending out from under the gate (214) and spacers (218). 
Basker does not explicitly teach the length L varies by less than about 2% from fin-to-fin or the fins have a width of from about 10 nm to about 20 nm and ranges therebetween.
Parameters such as length and width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust fin length/width as claimed in the structure of Basker in order make a finfet.
Regarding claim 18, Basker does not explicitly teach the fins have a width of from about 2 nm to about 15 nm and ranges therebetween. 
Parameters such as length and width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust fin length/width as claimed in the structure of Basker in order make a finfet.
 Regarding claim 19, Basker teaches the wafer/substrate is a bulk semiconductor wafer/substrate selected from the group consisting of: a bulk Si wafer/substrate [0027]. 
Regarding claim 20, Basker teaches the wafer is an SOI wafer/substrate comprising an SOI layer comprising a semiconductor selected from the group consisting of: Si [0027].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811